Case 6:15-cv-01855-TAD-CBW Document 398 Filed 09/18/19 Page 1 of 1 PageID #: 14625



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                    LAFAYETTE DIVISION
   TOTAL REBUILD, INC.                              CASE NO. 6:15-CV-1855
   VERSUS                                           JUDGE TERRY A. DOUGHTY
   PHC FLUID POWER, L.L.C.                          MAG. JUDGE CAROL B.
                                                    WHITEHURST

                                            ORDER

           Considering the foregoing,

          IT IS ORDERED that Plaintiff Total Rebuild, Inc.’s Motion to Set Hearing on

   Defendant’s Rule 11 Motion [Doc. No. 396] is DENIED. The parties may submit any proposed

   testimony by Affidavits.

          Monroe, Louisiana, this 18th day of September, 2019.




                                                    ____________________________________
                                                     TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE
